



Exhibit 10.29






2016 LONG TERM INCENTIVE PROGRAM
AWARD AGREEMENT


pursuant to the


OWENS CORNING
2013 STOCK PLAN


PERFORMANCE SHARE UNIT AWARD


Owens Corning, a Delaware corporation (the “Company”), hereby grants to
[Participant Name] (the “Holder”), as of [Grant Date], (the “Grant Date”),
pursuant to the provisions of the Owens Corning 2013 Stock Plan (the “Plan”),
[Number of Shares Granted] share-settled Performance Share Units (the “Units”)
relating to shares of the Company’s Common Stock, $0.01 par value (“Stock”),
upon and subject to the terms and conditions set forth below (the “Award”). The
Units comprising the Award may be recorded in an unfunded Unit account in the
Holder’s name maintained by the Company. Units shall have no distribution,
dividend or voting rights. The Holder will have no rights as a stockholder of
the Company by virtue of any award of Units until shares of Stock, if any, are
issued to the Holder as described in this Agreement. Capitalized terms not
defined herein shall have the meanings specified in the Plan.
1.Performance Criteria; Performance Targets; Performance Period.
(a)For purposes of the Award, performance criteria consist of one or more
specific “Performance Measures,” as defined in Section 1.2 of the Plan, which
have been selected by the Compensation Committee (the “Committee”) in accordance
with the Plan. Based on such performance criteria, the Committee shall determine
if, and to the extent, the Award shall become vested and payable to the Holder
as a result of the achievement of performance targets which have been
established by the Committee at the “Entry,” “Target” and “Maximum” levels.
These performance criteria and performance targets have been communicated to the
Holder in a written document separate from the Award (“Performance Document”).
The Award shall be payable as follows: (i) if the Entry level is not achieved,
no amount shall be payable pursuant to this Award, (ii) if the Target level is
achieved, the Target amount shall be payable pursuant to the Award, (iii) if the
Maximum level is achieved, two times the Target amount shall be payable pursuant
to the Award, and (iv) the amount payable pursuant to the Award shall be
interpolated on a linear basis for achievement between the Entry level and the
Target level and between the Target level and the Maximum level; provided,
however, that notwithstanding the prior portion of this Section 1, in all cases,
the Committee retains full negative discretion to reduce the payment for the
Award, including to zero. The Committee may elect additional performance
measure(s) to incent above-maximum performance, which if achieved as described
in the Performance Document, will result in an additional Target-level payout.
(b)The achievement of the performance targets specified in Section 1(a) hereof
shall be for the performance period commencing as of January 1, 2016 and ending
on December 31, 2018 (the “Performance Period”) and such achievement shall be
determined by the Committee as of December 31, 2018 (the “Determination Date”).
2.Vesting.
(a)Continuous Service. Subject to the terms and conditions of this Agreement,
the Units shall become fully vested on the Determination Date, provided that the
Holder remains in continuous service with the Company or any subsidiary or
affiliate of the Company as an employee, director or consultant (“Continuous
Service”) through and including the Determination Date. As used herein, the term
“vest” shall mean no longer subject to a substantial risk of forfeiture.
(b)Termination of Continuous Service.
(i) Holder shall forfeit the Award if, after the Grant Date and prior to the
Determination Date and prior to a Change in Control, the Holder’s Continuous
Service is terminated for any reason other than death, Disability (as defined in
the Plan), or Retirement. For purposes of this Award Agreement, Retirement is
defined as a termination of employment for reasons other than Cause (as defined
in the Plan) of an employee who has





--------------------------------------------------------------------------------





rendered at least twelve months of Continuous Service within the Performance
Period and is at least 55 years of age with at least 10 years of service with
the Company.


(ii) If, after twelve months of service have been rendered within the
Performance Period and prior to the Determination Date and prior to a Change in
Control, the Holder’s Continuous Service is terminated by reason of Retirement,
then the Holder shall be entitled to a pro-rata portion of the Award determined
by the product of (1) the number of Units the Holder would have received based
on the Company’s performance under the Performance Criteria, multiplied by (2) a
fraction, the numerator of which is the number of full months of service
rendered since the beginning of the Performance Period as of the date of
termination, and the denominator of which is 36. Settlement of the Units under
this section, if any, shall be made as soon as practicable after the
Determination Date, but in any event between January 1 and March 15, of the year
following the Determination Date.


(iii) If, after the Grant Date and prior to the Determination Date and prior to
a Change in Control, the Holder’s Continuous Service is terminated by reason of
Death or Disability, then the payment of the Award shall be determined in
accordance with the achievement of the performance criteria, and the Holder
shall at the time of such termination be vested in full. Settlement of the Units
under this section, if any, shall be made as soon as practicable after the
Determination Date, but in no event later than March 15, 2019.
    
3.Payment. The Units that vest in accordance with the terms of Section 2 shall
be paid to the Holder in shares of unrestricted Stock or deferred stock units
pursuant to Section 6.13(k); provided, however, that no fractional share of
Stock shall be issued pursuant to the Award. All shares of Stock payable
pursuant to this Section 3 shall be paid to the Holder after the Determination
Date but in any event between January 1 and March 15, 2019. Notwithstanding any
provisions of this Agreement to the contrary, no payment shall occur pursuant to
this Section 3 unless and until the Committee has certified that the applicable
performance criteria have been satisfied, which certification shall occur within
60 days of the date on which the Performance Period ends.
4.Change in Control. In the event of a Change in Control, as defined in the
Plan, after the Grant Date and prior to the Determination Date, the performance
criteria shall be deemed to be satisfied at maximum level and the Units shall
become fully vested. The Units vested in accordance with the terms of this
Section 4 shall be paid to the Holder within 10 days following such Change in
Control in shares of unrestricted Stock as provided in Section 3 hereof, subject
to Section 6.13(k).
5.Withholding Taxes.
(a)As a condition precedent to the delivery to the Holder of any shares of Stock
payable pursuant to the Award, the Holder agrees that, upon request by the
Company and on or prior to the payment date of the Award specified in this
Agreement, the holder shall pay to the Company such amount of cash as may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Holder
agrees that the Company may, in its discretion, deduct any Required Tax Payments
from any amount then or thereafter payable by the Company to the Holder. The
Holder, other than a Holder subject to Section 16(b) of the Securities Exchange
Act of 1934 and rules thereunder, also agrees that the Company may direct the
sale of the number shares subject to the award sufficient to satisfy Required
Tax Payments as the Company may deem necessary and subject to the limitations
set forth in the Plan.
(b)The Company may direct or may permit the Holder to elect to satisfy his or
her obligation to advance the Required Tax Payments by any of the following
means: (1) a cash payment to the Company pursuant to Section 5(a), (2) for other
than Canadian employees, delivery (either actual delivery or by attestation
procedures established by the Company) to the Company of previously owned whole
shares of Stock (for which the Holder has good title, free and clear of all
liens and encumbrances) having a Fair Market Value, determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Award (the “Tax Date”), equal to the Required Tax Payments, (3) authorizing the
Company to withhold from the shares of Stock otherwise to be delivered to the
Holder pursuant to the Award shares of Stock having a Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, (4) a cash
payment by a broker-dealer acceptable to the Company through whom the Holder has
sold the shares with respect to which the Required Tax Payments have arisen or
(5) any combination of (1), (2) and (3). Notwithstanding any other provision of
Section 2(a) and (b) of this Agreement, in the absence of any direction by the
Company of





--------------------------------------------------------------------------------





permitted election by the Holder, the default method of satisfying the Required
Tax Payments shall be through withholding shares. No certificate representing a
share of Stock shall be delivered to the Holder until the Required Tax Payments
have been satisfied in full.
6.Additional Terms and Conditions of Award.
1.Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder shall accept this Agreement by executing it in an enforceable
manner, including through an electronic acceptance, in such form as is
determined to be acceptable within the discretion of the Committee.
6.2    Agreement Not To Compete and Not To Solicit


(a)
In exchange for the consideration provided by the Company in this Agreement,
Holder agrees that, during the Covenant Period, Holder shall not, without the
prior written consent of the Company: i) become directly or indirectly engaged
or involved, as an owner, principal, employee, officer, director, manager,
independent contractor, consultant, representative, seller, distributor, agent,
advisor, , lender or in any other capacity, with or for any Competitor of the
Company or any Subsidiary; ii) participate in the research or development,
manufacture, and/or any business, fabrication, marketing, sale or distribution
of any products or services that are competitive with or similar to any products
or services then being developed, manufactured, fabricated, marketed, sold or
distributed by the Company or any Subsidiary; iii) directly or indirectly, on
behalf of Holder or any other person or entity, offer, market, sell or
distribute, or participate in offering, marketing, selling or distributing any
products or services that are competitive with or similar to any products or
services then offered , marketed, sold or distributed by the Company or any
Subsidiary to any customer of the Company or any Subsidiary, or to Holder’s
knowledge, potential customer of the Company or any Subsidiary; or iv) directly
or indirectly engage, or attempt to engage, on behalf of any Competitor of the
Company or any Subsidiary, any employee, independent contractor, consultant,
sales representative, vendor, supplier, distributor, independent contractor,
agent or other business relationship of the Company or any Subsidiary, or engage
in any other action that would reasonably be expected to terminate or negatively
impact any such business relationship of the Company or any Subsidiary;
provided, however, that Holder’s direct or indirect ownership of less than 1% of
the outstanding capital stock of a company whose capital stock is listed on a
national securities exchange or regularly traded in an over-the-counter market,
shall not be deemed to be a violation of this Agreement. Notwithstanding any
provision of the Plan or of this Agreement to the contrary, any violation of
this section by Holder shall result in the immediate forfeiture and cancellation
of the portion of the Award which is not vested as of such date.

(b)If any covenant or other term in this Agreement (including without limitation
any covenant in Section 6.2 hereof) is determined by a court of competent
jurisdiction to be wholly or partially unenforceable , Holder agrees that: i)
this Agreement or any portion hereof may be reformed so that such covenant or
other term is enforceable to the maximum extent permitted by law; ii) such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant or other term in any other jurisdiction; and iii)
the unaffected provisions of this Agreement shall be unimpaired and shall remain
in full force and effect. Without limiting the generality of the foregoing, if
any covenant in this Agreement shall be determined by a court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, over the maximum
geographical area as to which it may be enforceable, or to the maximum extend in
all other respect as to which it may be enforceable, all as determined by such
court..
(c)Holder agrees that money damages would not be a sufficient remedy for any
breach of this Section 6.2 by Holder and that, in addition to all other remedies
which may be available to the Company, the Company shall be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach. Holder further agrees to waive any requirement for the securing or
posting of any bond in connection with any such remedy.
(d)Holder agrees and acknowledges that (i) the services rendered by Holder to
the Company are special and of great value to the Company, (ii) the market for
the Company’s products and services is worldwide and the Company regularly
transacts business on a worldwide basis, (iii) the covenants contained in this
Section 6.2 are reasonable and necessary for the protection of the Company’s
legitimate business interests, (iv) the grant of the Award to Holder is good and
sufficient consideration for such covenants, and (v) Holder’s compliance with
such covenants will not preclude or unreasonably restrict Holder from engaging
in other activities for the purpose of earning a livelihood.





--------------------------------------------------------------------------------





(e)As used herein, i) the term “Competitor” means any person, or entity that A)
is engaged in, or that has plans to become engaged in the research, development,
manufacture, fabrication, marketing, sale or distribution of products or
services that are the same as, or serve a substantially similar purpose or
function as any products or services that were researched, developed,
manufactured, fabricated, marketed, sold, or distributed by any business unit of
the Company or any Subsidiary for which Holder performed any work or services at
any time during the last twenty-four (24) months during which Holder was
employed by Company or any Subsidiary and B) directly or indirectly conducts any
business operations anywhere within North America or anywhere else in the world
where Holder has engaged in business activities on behalf of the Company or any
Subsidiary: and ii) the term “Covenant Period” means the period ending on the
second anniversary of the date Holder’s termination of employment with the
Company or any Subsidiary, regardless of the circumstances relating to such
termination of employment (e.g., resignation, retirement, disability,
termination by the Company for cause, or termination by the Company without
cause).
2.Nontransferability of Units. Prior to the Determination Date, the Units
subject to the Award and not then vested may not be transferred by the Holder
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing, prior to the Determination Date, the shares of Stock
subject to the Award and not then vested may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to sell, transfer, assign, pledge, hypothecate or encumber, or
otherwise dispose of such Units, the Award shall immediately become null and
void.
3.    Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number of Units subject to the Award shall be appropriately
adjusted by the Committee to reflect certain corporate transactions which affect
the number, type or value of the Units. The decision of the Committee regarding
any such adjustment shall be final, binding and conclusive.
4.    Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of shares
hereunder, the Units subject to the Award shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval. Further, Holder agrees that to the extent issuance of shares in the
Holder’s jurisdiction is impossible, illegal, unauthorized, or in the Company’s
discretion is imprudent or is otherwise impracticable for any reason, that the
Company may, in its discretion, either deem the Award to be a cash award of
equivalent cash value or may direct the sale of all shares subject to the Award
and settle the Award in cash locally with the Holder.
5.    Delivery of Certificates. The Company, subject to the withholding
provisions of Section 5, shall promptly deliver or cause to be delivered one or
more certificates representing the number of shares of Stock represented by the
vested Units which are payable under Section 3. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 5.
6.    Award Confers No Rights to Continued Employment. The granting of this
Award does not entitle the Holder to any award other than that specifically
granted under the Plan, or to any future awards under the Plan or any similar
plan. The Award does not become part of the contract of employment or any other
employment relationship with the Holder’s employer, and the Award is not a
guarantee of continued employment. Moreover, the Award or any future awards do
not become a term or condition of employment. The Holder understands and accepts
that the awards granted under the Plan are entirely at the discretion of the
Company and that the Company retains the right to amend or terminate the Plan
and/or the Holder's participation therein, at any time, at the Company’s sole
discretion and without notice. The benefits and rights provided under the Plan
are not, and should not be considered part of the Holder’s salary or
compensation for purposes of any other calculation, including calculating any
severance, resignation, redundancy or other end of service payments, vacation,
bonuses, long-term service awards, indemnification, pension or retirement
benefits, or any other payments, benefits or rights of any kind, except as
required by applicable law. The Holder hereby waives any and all rights to
compensation or damages as a result of the termination of employment with the
Company for any reason whatsoever insofar as those rights result or may result
from: (a) the





--------------------------------------------------------------------------------





loss or diminution in value of any rights under the Plan; or (b) the Holder
ceasing to have any rights under, or ceasing to be entitled to any rights under
the Plan as a result of such termination.
7.    Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Award.
Administration of the Awards has been delegated to the Company. Any
interpretation, determination or other action made or taken by the Board or the
Committee, or the Company as its delegate, regarding the Plan or this Agreement
shall be final, binding and conclusive.
8.Incorporation of the Plan. The Plan, as it exists on the date of this
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Award and this Agreement shall be subject to all
terms and conditions of the Plan and any subsequent amendments to the Plan. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. The Holder hereby acknowledges receipt of a copy of the Plan.
9.Value of Units and Common Stock. The Company makes no representation as to the
value of the Units. The Company is not responsible for any fluctuations in the
value of the Company’s Common Stock.
10.Investment Representation. The Holder hereby represents and covenants that
(a) any shares of Stock acquired upon payment of the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (i) is true
and correct as of the date of acquisition of any shares hereunder or (ii) is
true and correct as of the date of any sale of any such shares, as applicable.
As a further condition precedent to the delivery to the Holder of any shares
subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance of the shares and, in connection therewith, shall execute, on or
prior to the payment date of the Award specified in this Agreement, any
documents which the Board or any committee authorized by the Board shall in its
sole discretion deem necessary or advisable.
11.Notices and Electronic Delivery. The Company may, in its sole discretion,
deliver any documents (other than certificates), notices or other communications
related to the Award and the Holder’s participation in the Plan by electronic
means. The Holder hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.
Any documents, notices or other communications which are not delivered
electronically pursuant to this section shall be in writing and shall be deemed
to have been duly given when received, if delivered personally, or when mailed,
if sent by first class mail, postage paid, addressed as follows:
(i) If to the Company or the Committee, to the attention of the Director,
Executive Compensation, Owens Corning World Headquarters, One Owens Corning
Parkway, Toledo, Ohio 43659, or to the attention of such other person or at such
other address as the Company, by notice to the Holder, may designate in writing
from time to time, and
(ii) If to the Holder, at his address as shown on the records of the Company, or
at such other address as the Holder, by notice to the Company, may designate in
writing from time to time.


12.Miscellaneous.
(a)Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Holder, acquire any right hereunder in accordance with the
Plan.
(b)Counterparts. This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one agreement.
(c)Entire Understanding. The Plan and this Agreement constitute the entire
agreement and understanding between the parties with respect to the matters
described herein and supersede all prior and contemporaneous agreements and
understandings, oral and written, between the parties with respect to such
subject matter; provided, however, that the





--------------------------------------------------------------------------------





covenants contained in Section 6.2 shall complement and shall be in addition to,
and shall not supersede similar covenants made by Holder to the Company or any
Subsidiary in the Agreement-Protection of Owens Corning Proprietary Interests or
the Intellectual Property Agreement if Holder has executed such an agreement.
(d)Modification. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.
(e)Waiver. The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(f)Fees and Expenses; Legal Compliance. The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.
(g)Governing Law. This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the State
of Delaware without reference to principles of conflict of laws.
(h)Data Privacy. By signing this Agreement, including by way of electronic
acceptance by means acceptable to the Company of the Agreement, the Holder
explicitly consents to the collection, processing, and transfer (electronically
or otherwise) of personal data by the Company, the Holder’s employer, and any
third parties as necessary. Moreover, the Holder explicitly acknowledges and
agrees that personal data (including but not limited to Holder’s name, home
address, telephone number, employment status, tax identification number, and
data for tax withholding purposes) may be transferred to third parties assisting
the Company with the implementation of the Plan. The Holder expressly authorizes
such transfer to and processing by third parties. Furthermore, the Holder
explicitly consents to the transfer of the Holder’s personal data to countries
other than his or her country of employment. The Company will take reasonable
measures to keep the Holder’s personal data private, confidential, and accurate.
The Holder may obtain details with respect to the collection and transfer of his
or her personal data in relation to the Plan participation and may also request
access to and updates of such personal data, if needed, by contacting his or her
local Human Resources contact.
(i)Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of the Units reserve and keep available, either in its
treasury or out of its authorized but unissued shares of Stock, the full number
of shares subject to the Units from time to time.
(j)Compliance with Section 409A of the Code.
    (i)    To the extent applicable, it is intended that the Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Holder. The Agreement and the Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Holder).
    (ii)    To the extent the Holder has a right to receive payment pursuant to
this Agreement, the payment is subject to Section 409A, and the event triggering
the right to payment does not constitute a permitted distribution event under
Section 409A(a)(2) of the Code, then notwithstanding anything to the contrary in
Sections 2, 3, or 4 hereof, issuance of shares in payment of the Units will be
made, to the extent necessary to comply with Section 409A of the Code, to the
Holder on the earliest of: (1) the Determination Date; (2) the Holder’s
“separation from service” with the Company (determined in accordance with
Section 409A of the Code), provided, that if the Holder is a “specified
employee” (within the meaning of Section 409A of the Code), the Holder’s date of
payment of the Award pursuant to this clause (2) shall be the date that is six
months after the date of the Holder’s separation of service with the Company;
(3) the Holder’s death; (4) the Holder’s permanent disability (within the
meaning of Section 409A(a)(2)(C) of the Code); or (5) a change in control event
(within the meaning of Section 409A of the Code).
    (iii)    Reference to Section 409A of the Code will also include any
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.
(k)Deferred Stock Units. Performance share units granted under the Plan,
including Units granted pursuant to this Award, may be settled in the form of
deferred stock units pursuant to a valid deferral election by the Holder. The





--------------------------------------------------------------------------------





Holder shall have all rights incident to ownership of such stock units,
including but not limited to the right to receive dividend equivalents in the
form of additional deferred stock units.
13.Non-U.S. Jurisdictions.
(a)Local Compliance. The Holder remains personally responsible for any local
compliance requirements resulting from his or her receipt, ownership, and
subsequent sale of Common Stock, as well as the transfer of funds abroad, the
making of a foreign investment, and the opening or use of a U.S. brokerage
account in relation to his or her receipt of Common Stock. For Holder’s whose
Award under this Agreement is subject to China SAFE regulations, the Holder
agrees to abide by applicable requirements for disposal of vested shares
following termination of employment and hereby affirmatively authorizes the
Company to direct the sale or disposal of shares within 6 months following
termination of employment in order to comply with these requirements.
(b)Exchange Rate Fluctuation. The Company is not responsible for any foreign
exchange fluctuations between the Holder’s local currency and the U.S. dollar.


(c)Language Translation. To the extent that the Holder has been provided with a
translation of this Agreement, the English language version of this Agreement
shall prevail in case of any discrepancies or ambiguities due to translation.


(d)Certain Requirements Relating to the French Plan. For grants made pursuant to
the French Plan, where such grants are intended to be qualified grants under the
terms of the French Plan, except in the event of death and except as otherwise
provided by the French Commercial Code, the disposal of shares of Stock
delivered is prohibited for a minimum period of two years beginning on their
delivery. Once delivered, shares may not be sold within the periods as set forth
in Article L. 225-197-1, I of the French Commercial Code.
(e)Cash Settlement Relating to Holders in certain Jurisdictions. For the Holder
under the laws of their applicable jurisdiction, the delivery of shares of Stock
under this Agreement, if any, shall be effective only at such time as counsel to
the Company shall have determined that the issuance and delivery of such Stock
is in compliance with all applicable laws and regulations of such jurisdiction
and the requirements of any securities exchange on which such Stock is traded.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, if at any time it is determined by counsel to the Company that the
issuance and delivery of shares of Stock pursuant to this Agreement to a Holder
in such jurisdiction would for any reason be unenforceable or prohibited as a
matter of law or would result in material adverse consequences for the Company
or the Holder, then the portion of the Award that would have been settled in
shares of Stock shall instead be settled in cash in an amount equal to the value
of the shares of Stock that would have been delivered under the Award.
    


________________________________
Sign Name


________________________________
Print Name


________________________________
Date











